Oliver, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated 'herein:
1. That the merchandise represented by the items marked “N” and initialed EHC by Edward II. Cummings on the invoices accompanying the entry covered by the protest enumerated in the attached Schedule, assessed with duty at 55% ad valorem under Par. 1527 of-the Tariff Act of 1930, consists of nylon dolls with pins the same in all material respects as the nylon dolls with pins the subject of New York Merchandise Co., Inc. v. United States, 46 Cust. Ct. 458, Abstract 65558, wherein said articles were held properly dutiable at only 250 per pound and 30% ad valorem under Par. 1312 of said Act as modified by T.D. 54108.
2. That the record in Abstract 65558 may be incorporated with the record in this case.
3. That said merchandise is in chief value of synthetic textile and does not constitute jewelry.
*2784. That this protest may be deemed submitted on this stipulation and the record thus made.
On the agreed facts and following our cited decision, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 25 cents per pound and 30 per centum ad valorem under paragraph 1312 of the Tariff Act of 1930, as modified by T.D. 54108, as-manufactures of synthetic textile.
To the extent indicated, the protest is sustained and judgment will be rendered accordingly.